Case: 15-60158      Document: 00513243045         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                  FILED
                                                                             October 22, 2015
                                    No. 15-60158
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


GAROLYN M. FIELDS,

               Petitioner

v.

UNITED STATES RAILROAD RETIREMENT BOARD,

               Respondent




                       Petition for Review of an Order of the
                            Railroad Retirement Board
                               RRB No. 13-AP-0068


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Garolyn Fields seeks an annuity provided by the Railroad Department
Act because of her marriage to Milton Fields, deceased.                  This court has
jurisdiction of her appeal only if she has exhausted her claim before the
Railroad Retirement Board.          She has failed to do so and this court must
dismiss.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60158     Document: 00513243045   Page: 2   Date Filed: 10/22/2015



                                No. 15-60158
      She presented her claim in 2009 and it was denied and reconsidered but
denied again by the Bureau of Hearings and Appeals on November 23, 2009.
In response to her letter that she disagreed, the Agency informed her that an
appeal had to be filed on HA-1 form before January 22, 2010. The form was
enclosed in a return envelope. But she failed to file the appeal until June 28,
2013. Having no final decision by the three-member Board, this court has no
jurisdiction to act.
      DISMISSED.




                                      2